DETAILED ACTION
Allowable Subject Matter
Claim(s) 1, 2, and 6 - 10 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Minowa (US 2010/0201819) in view of Boudreau et al (US 9,848,114), teaches a recording device comprising: an imaging data acquisition unit configured to acquire imaging data including video data and audio data, the imaging data imaging an inside of a vehicle or an outside of the vehicle; an event detection unit configured to detect occurrence of an event for the vehicle; a speech analysis unit configured to determine whether or not the speech of a driver or a passenger of the vehicle is included in the audio data included in the imaging data acquired by the imaging data acquisition unit; and a recording control unit configured to: record first imaging data including the video data and the audio data in a recording unit when recording of the imaging data in the recording unit is caused by the event detected by the event detection unit, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487